             Case 2:20-cv-00991-DB Document 5 Filed 05/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN A. BROWN,                                      No. 2:20-cv-0991 DB P
12                         Petitioner,
13              v.                                         ORDER
14    JIM ROBERTSON,
15                         Respondent.
16

17             Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner has not, however, filed a properly completed in

19   forma pauperis affidavit or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a);

20   1915(a). Petitioner will be provided the opportunity to either submit the appropriate affidavit in

21   support of a request to proceed in forma pauperis or submit the appropriate filing fee.

22             In accordance with the above, IT IS HEREBY ORDERED that:

23             1. Petitioner shall submit, within thirty days from the date of this order, a properly

24   completed affidavit in support of his request to proceed in forma pauperis or the appropriate filing

25   fee; petitioner’s failure to comply with this order will result in a recommendation that this action

26   be dismissed; and

27   /////

28   /////
                                                          1
          Case 2:20-cv-00991-DB Document 5 Filed 05/20/20 Page 2 of 2

 1           2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis

 2   form used by this district.

 3   Dated: May 19, 2020

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18   DLB:9
     DB/prisoner-habeas/brow0991.101a
19

20
21

22

23

24

25

26
27

28
                                                       2
